DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 8, 2022 has been entered.
 	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michelle Glasky Bergman on July 26, 2022.

The following amendments were discussed and agreed to by Applicant:
1) In claim 2 should read as follows:

A method of providing IRX4204 to a patient in need thereof, comprising administering to the patient an ethyl ester of IRX4204, wherein the dose of the IRX4204 ethyl ester is greater than a toxicity producing dose of IRX4204 in treating a nervous system disorder, wherein the nervous system disorder is selected from Parkinson’s disease, multiple sclerosis, Alzheimer’s disease, amyotrophic lateral sclerosis, and aging-related neurodegeneration.
2) In claim 3 should read as follows:

A method of providing IRX4204 to a patient in need thereof, comprising administering to the patient an ethyl ester of IRX4204, wherein Cmax of the active species is less than would result from administration of a same dose of IRX4204 in treating a nervous system disorder, wherein the nervous system disorder is selected from Parkinson’s disease, multiple sclerosis, Alzheimer’s disease, amyotrophic lateral sclerosis, and aging-related neurodegeneration.

3) In claim 4 should read as follows:


A method of providing IRX4204 to a patient in need thereof, comprising administering an ethyl ester of IRX4204 to the patient, wherein Tmax of the active species is greater than would result from administration of a same dose of IRX4204 in treating a nervous system disorder, wherein the nervous system disorder is selected from Parkinson’s disease, multiple sclerosis, Alzheimer’s disease, amyotrophic lateral sclerosis, and aging-related neurodegeneration.

4) Claim 26, add a period at the end of claim.

Reasons for Allowance
 	The claimed invention of “a method of providing IRX4204 to a patient in need thereof, comprising administering to the patient an ethyl ester of IRX4204, wherein an effective dose of the IRX4204 ethyl ester is lower than a corresponding effective dose of IRX4204 in treating a nervous system disorder, wherein the nervous system disorder is selected from Parkinson’s disease, multiple sclerosis, Alzheimer’s disease, amyotrophic lateral sclerosis, and aging-related neurodegeneration” is novel and non-obvious. The closest prior art is due to Chandraratna (US 2015/0038585A1) of record. Chandraratna 
 teaches a genus of compounds which includes esters of IRX4202 effective in both remyelination promotion and immunomodulatory activities. Chandraratna provides general guidance on, and dosages for, its claimed genus of RXR agonists and provides some specific dosages of the IRX4204 free acid, but is silent about comparative dosage or pharmacokinetic performance between the free acid and any esters.
 	Moreover, Applicant persuasively demonstrates the effectiveness of the ethyl ester of IRX4204 in in vivo models of remyelination and neuroprotection. The ester, IRX4204EE, was surprisingly more active than IRX4204 in promoting remyelination of
demyelinated CNS neutrons and in promoting neuroprotection. The superior activity of the ester, IRX4204EE, was completely unexpected since it needs to be converted to the active species of IRX4204 for it to be active. These esters are advantageous because they accumulate in the brain and are converted to the active species to give prolonged, clinically relevant levels of the active form IRX4204 in the brain as compared to administration of the free acid form itself (page 9-10, [0056]). 

    PNG
    media_image1.png
    207
    580
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    213
    540
    media_image2.png
    Greyscale


Additionally, Applicant’s filing of a Terminal Disclaimer over US Patent 10,653,650 overcomes the outstanding obviousness-type double patenting rejection.
Thus the claimed invention is rendered neither anticipated nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-8 and 16-30 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627